DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2020/0267633 to Bendlin et al. (hereinafter “Bendlin”)) does not disclose, with respect to claim 1, transmitting, to a base station, an uplink signal including uplink control information in at least one of the first idle subband and the second idle subband, wherein the uplink control information includes information indicating whether a guard band between the first idle subband and the second idle subband is used for an uplink transmission as claimed.  Rather, Bendlin teaches determining, by the device, whether the first subband and the second subband are adjacent, wherein a first channel formed within the first subband comprising a first guard band and a second channel formed within the second subband comprising a second guard band that is adjacent to the first guard band (step 806 in Figure 8) and in response to the first subband and the second subband being determined to be adjacent and idle, eliminating, by the device, the first guard bands and the second guard bands (step 808 in Figure 8).  The same reasoning applies to claims 10, 19 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yi et al. (US Pub. 2019/0260530) teaches receiving subband configuration from a network (step 100 in Figure 24).
Kundu et al. (US Pub. 2020/0351668) teaches receive a frequency domain resource allocation for an uplink communication in unlicensed spectrum (step 704 in Figure 7) wherein the frequency domain resource allocation includes one or more physical resource blocks mapped on one or more guard bands in between adjacent LBT subbands [0133].
Ahn et al. (US Pub. 2017/0289853) teaches a guard band disposed between uplink subband  (720 in Figure 8) and downlink subband (710 in Figure 8) [0083].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414